Case 1:19-cv-08772-GBD Document 36

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a xX
KELINTHON MADE, :
Plaintiff, :
-against- :

BROADWAY 3820 LLC, LAZER STERNHELL, ; 19 Civ. 872 (GBD)
and FERNANDO ALFONSO, a/k/a Fernanno :
Alfonso a/k/a Alfonso Fernanno, :
Defendants. :
ee xX

GEORGE B. DANIELS, United States District Judge:

The parties in the above-mentioned FLSA consolidated actions have reached a settlement
and jointly move for an order approving the settlement. (ECF No. 35.) This Court, having
reviewed the terms of the parties’ settlement agreement pursuant to Cheeks v. Freeport Pancake
House, Inc., 796 F.3d 199 (2d Cir. 2015), and their joint motion for settlement approval, together

with the exhibits attached thereto, hereby GRANTS the parties’ motion and FURTHER ORDERS :

that:
1. The settlement payment to Plaintiffs in the amount of $57,500 is approved; and
2. This action is dismissed with prejudice and without costs to any party, other than to the
extent set forth in the parties’ settlement agreement and herein approved.
Dated: New York, New York SO ORDERED.

June 11, 2020

Gnegy- B Dork

ORG B. DANIELS
ited-States District Judge

 
